     Case 2:16-cr-00737-AB Document 67 Filed 05/18/21 Page 1 of 3 Page ID #:457




 1    CUAUHTEMOC ORTEGA (Bar No. 257443)
      Federal Public Defender
 2    DEBORAH E. GONZALEZ (Bar No. 310153)
      (E-Mail: Deborah_Gonzalez@fd.org)
 3    Deputy Federal Public Defender
      321 East 2nd Street
 4    Los Angeles, California 90012-4202
      Telephone: (213) 894-2854
 5    Facsimile: (213) 894-0081
 6    Attorneys for Defendant
      STEPHEN WILLIAM RINES
 7
 8
 9                              UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11                                    WESTERN DIVISION
12
13    UNITED STATES OF AMERICA,                      Case No. CR 16-00737-AB
14                 Plaintiff,
                                                     UNOPPOSED EX PARTE
15          v.                                       APPLICATION TO FILE
                                                     TREATMENT DISCHARGE
16    STEPHEN WILLIAM RINES,                         LETTER UNDER SEAL
17                 Defendant.
18
19          Defendant Stephen William Rines, by and through his attorney of record, Deputy
20    Federal Public Defender Deborah E. Gonzalez, hereby submits this unopposed ex parte
21    application to file under seal a letter of discharge from Tarzana Treatment Centers.
22
23
                                             Respectfully submitted,
24
                                             CUAUHTEMOC ORTEGA
25                                           Federal Public Defender
26
      DATED: May 18, 2021                    By /s/ Deborah E. Gonzalez
27                                           DEBORAH E. GONZALEZ
28                                           Deputy Federal Public Defender
                                             Attorney for STEPHEN WILLIAM RINES
                                                   1
     Case 2:16-cr-00737-AB Document 67 Filed 05/18/21 Page 2 of 3 Page ID #:458




 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2          A court has supervisory powers over its records and files and may allow
 3    documents to be filed under seal in appropriate circumstances. See United States v.
 4    Mann, 829 F.2d 849, 853 (9th Cir. 1987); In re Sealed Affidavit(s) to Search Warrants,
 5    600 F.2d 1256, 1257 (9th Cir. 1979). Although there is a strong presumption of public
 6    access to court records, a party desiring to seal documents filed with the court may
 7    overcome this presumption by presenting facts known to the Court which demonstrate a
 8    likelihood of improper use of the material, such as for scandalous or libelous purposes
 9    or that its use will infringe upon fair trial or privacy rights. Valley Broadcasting Co. v.
10    United States Dist. Ct., 798 F.2d 1289, 1294 (9th Cir. 1986); see also Hagestad v.
11    Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995). A court is to balance the likelihood of
12    improper use with the public’s interest in understanding the judicial process to
13    determine whether the presumption of access is overcome. Valley Broadcasting, 798
14    F.2d at 1294.
15          Here, the defense seeks to file a discharge letter received from Tarzana
16    Treatment Centers for the Court’s consideration prior to the next status conference.
17    That letter discusses personal, protected information about Mr. Rines’ health that is
18    private and has little public value. Accordingly, the letter should be filed under seal.
19
20                                            Respectfully submitted,
21                                            CUAUHTEMOC ORTEGA
                                              Federal Public Defender
22
23
      DATED: May 18, 2021                     By /s/ Deborah E. Gonzalez
24                                            DEBORAH E. GONZALEZ
25                                            Deputy Federal Public Defender
                                              Attorney for STEPHEN WILLIAM RINES
26
27
28
                                                    2
     Case 2:16-cr-00737-AB Document 67 Filed 05/18/21 Page 3 of 3 Page ID #:459




 1                                DECLARATION OF COUNSEL
 2            I, Deborah E. Gonzalez, hereby declare as follows:
 3            1.    I am a Deputy Federal Public Defender in the Central District of
 4    California, and I am appointed to represent Stephen William Rines in this matter.
 5            2.    I am filing a discharge letter I received from Tarzana Treatment Centers
 6    for the Court’s consideration. That letter discusses personal, protected information
 7    about Mr. Rines’ health. I therefore believe that it is appropriate to file the letter under
 8    seal.
 9            3.    On today’s date, I communicated with Assistant United States Attorney A.
10    Carley Palmer to determine her position regarding this ex parte application to file under
11    seal. Ms. Palmer indicated that the government has no opposition to this request.
12
13            I hereby declare that the foregoing is true and correct.
14
15    DATED: May 18, 2021                   By /s/ Deborah E. Gonzalez
16                                            DEBORAH E. GONZALEZ
                                              Deputy Federal Public Defender
17
18
19
20
21
22
23
24
25
26
27
28
                                                     3
